Title: To John Adams from Jonathan Williams, February 1793
From: Williams, Jonathan
To: Adams, John



Sir.
Philadelphia February 1793.

The inclosed memoir has received no other publicity than a reading before the Philosophical Society and a few Copies I had Struck off for particular distribution: I shall think myself honoured by your acceptance of one Copy.
Permit me also to avail myself of your Influence with the Academy of Arts and Sciences and Humane Society in Boston, to make one acceptable to each of these Institutions, when you return thither.
I have the honor to be /with perfect Respect & Deference /Sir Your most obedient & /most humble Servant
Jon. Williams